NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0939-15T2



JENNIFER L. BONELLI,
n/k/a JENNIFER L. MURRAY,

        Plaintiff-Appellant,

v.

JONATHAN A. BONELLI,

     Defendant-Respondent.
_________________________________________

              Argued March 28, 2017 – Decided April 27, 2017

              Before Judges Yannotti and Fasciale.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Warren County,
              Docket No. FM-21-0138-12.

              Stephanie P. Tettemer argued the cause for
              appellant   (Tettemer   Law   Offices,   LLC,
              attorneys; Ms. Tettemer, on the briefs).

              Damiano M. Fracasso           argued   the   cause   for
              respondent.

PER CURIAM

        Plaintiff appeals from provisions in an order of the Family

Part     dated    September    2,   2015,    which   permitted     plaintiff       to
temporarily   reside   in   Pennsylvania       with    the    parties'     minor

children, and allowed defendant parenting time on weekends and

Tuesdays and Wednesdays each week. Plaintiff also appeals from the

Family Part's order of September 22, 2015, which denied her motion

for reconsideration of the September 2, 2015 order. We reverse and

remand the matter to the trial court for further proceedings.

     We   briefly   summarize   the       relevant    facts   and   procedural

history. The parties were married in May 2007, and two children

were born of the marriage, in February 2006 and April 2009,

respectively. The marriage was dissolved by a final judgment of

divorce dated October 17, 2011.

     The court entered a consent order pertaining to custody and

parenting time, dated October 17, 2011, which provides, among

other things, that plaintiff shall be the parent of primary

residence and defendant the parent of alternative residence. The

October 2011 order further provides that the County of Warren

shall be the children's home county, and the children shall not

be removed from New Jersey for more than seven consecutive days

without the written, notarized consent of the parties.

     The October 2011 consent order also states that, except as

otherwise provided in the order, defendant shall have parenting

time with the children each week from Friday at 5:00 p.m. to Sunday

at 8:00 p.m. In addition, defendant shall have parenting time each

                                      2                                  A-0939-15T2
week on Tuesday and Thursday, from 4:00 p.m. to 8:00 p.m. Plaintiff

has parenting time for the remaining time each week.

     Thereafter, the trial court entered a consent order dated

December 6, 2012, which amended the October 2011 order. The

December 2012 order states that effective May 1, 2012, plaintiff

could temporarily relocate with the children to a municipality in

Bucks County, Pennsylvania. The December 2012 order states that

if plaintiff wanted to extend the temporary relocation, she must

file a motion in the trial court and demonstrate that such an

extension is in the children's best interest.

     The December 2012 order did not make any change to defendant's

parenting time, as provided in the October 17, 2011 order. The

December 2012 order also states that the Superior Court of New

Jersey will continue to exercise jurisdiction over the children

until they are emancipated.

     In May 2015, plaintiff filed a motion in the trial court

which   sought,   among   other   relief,   authorization   to   relocate

permanently with the children to the State of Pennsylvania. In a

certification submitted in support of her motion, plaintiff noted

that she and the two children had been residing in Pennsylvania

for several years with her new boyfriend, as permitted by the

December 2012 order, and she had given birth to another child in

2013.

                                    3                             A-0939-15T2
     In her motion, plaintiff also sought a change in defendant's

parenting time based on the fact that defendant allegedly had only

been exercising his parenting time on weekends. She therefore

sought to eliminate his parenting time on Tuesdays and Thursdays,

as provided in the October 2011 order.

     Defendant    opposed   plaintiff's   motion   for   permanent

relocation, and filed a cross-motion seeking, among other relief,

to change his weekday parenting time from Tuesdays and Thursdays

to Wednesdays and another weekday suitable to the parties and

their children.

     The court scheduled the motions for oral argument on August

28, 2015. Prior to the scheduled argument date, the court provided

the parties with a preliminary decision, which stated that there

was no change of circumstances warranting a change in the parties'

consent order of December 2012 regarding temporary relocation or

the parenting schedule established in the October 2011 order.

     However, the court's preliminary order changed defendant's

weekday parenting to Tuesdays and Wednesdays. The court thereafter

issued an amended preliminary decision and order. The amended

preliminary order made other changes to the parenting schedule.

The order stated that defendant would have parenting time every

other weekend, and one day during the week.



                                 4                         A-0939-15T2
      The   parties   appeared     in   court     on     August   28,    2015,     and

expressed disagreement with the court's preliminary decisions as

to relocation and parenting time. The court then engaged in a

colloquy    with    counsel   in   an   effort      to   resolve       the   dispute.

Plaintiff's    attorney       indicated      that      she     wanted    "finality"

regarding the relocation. Plaintiff's attorney also indicated that

plaintiff wanted to change the parenting schedule to reflect the

actual parenting time that defendant was enjoying.

      The court told plaintiff's attorney that it would either

enforce the terms of the consent orders or conduct a plenary

hearing pursuant to Baures v. Lewis, 167 N.J. 91 (2001). After

further discussion, defendant's attorney informed the court that

defendant did not object to plaintiff continuing to reside with

the children in Pennsylvania on a temporary basis, with the New

Jersey court retaining jurisdiction in the matter.

      Defendant objected, however, to any change to the parenting

schedule in the October 2011 order, but suggested a change to

paragraph eleven of that order. Paragraph eleven provides that in

the   event   the   parent,    spouse,      or   their       natural    parents    are

unavailable for parenting time, the other parent has a right of

first refusal to exercise such parenting time. Counsel proposed a

"three-hour cutoff" for the exercise of this right of first

refusal.

                                        5                                     A-0939-15T2
       Plaintiff's attorney again informed the court that her client

wanted "finality." The court again told plaintiff's attorney that

it would either uphold the previous consent orders or plaintiff

would have a Baures hearing. Plaintiff's attorney then advised the

court   that   she        would   agree   to    continue      the   relocation     on   a

temporary basis. Counsel also said that she was amenable to the

court's "clarification" of paragraph thirteen of the proposed

order, which addressed parenting time, and with the three-hour

cutoff for additional parenting time, as proposed by defendant.

       The court then issued an order dated August 28, 2015, which

granted in part plaintiff's motion to modify the prior agreement

as to custody and parenting time. The order stated in pertinent

part    that   plaintiff's         relocation        to     Pennsylvania    was    only

temporary.     The    order       also    stated     that    defendant     would   have

parenting time every weekend, from 5:00 p.m. on Fridays to 8:00

p.m. on Sundays, and from 4:20 p.m. to 8:00 p.m. on Wednesdays,

or another weekday that is convenient for the children. The order

stated that, except as provided therein, all provisions of the

court's prior orders and judgments shall remain in full force and

effect.

       On September 1, 2015, defendant's attorney wrote to the court

and    objected      to    the    provision     of    the     order   which   limited

defendant's weekday parenting time to only Wednesdays, noting that

                                            6                                  A-0939-15T2
the court had clearly indicated that defendant would not be losing

any weekday parenting time. Counsel asked the court to restore

defendant's Tuesday parenting time. In addition, counsel noted

that the court had omitted the three-hour cutoff for the exercise

of the right of first refusal for additional parenting time.

     On September 2, 2015, the court issued an amended order which

stated that defendant would have weekday parenting time on Tuesdays

and Wednesdays. In its transmittal memo, the court noted that the

parties would be submitting a separate consent order to address

the three-hour cutoff.

     Plaintiff objected to the September 2, 2015 order, and the

court treated the objection as a request for reconsideration. The

court entered an order dated September 22, 2015, denying the

application. In the accompanying statement of reasons, the court

pointed out that the preliminary and amended preliminary decisions

contained errors regarding the parenting time schedule, which had

caused confusion. The August 28, 2015 order also erroneously

omitted defendant's Tuesday parenting-time and did not include the

three-hour cutoff for exercising the right of first refusal for

additional parenting time.

     The court noted that it had offered plaintiff an opportunity

for a plenary hearing on permanent relocation and her proposed

change in the parenting-time schedule, but plaintiff had declined

                                7                           A-0939-15T2
the offer. She had agreed to continue relocation in Pennsylvania

on a temporary basis and to maintain the parenting schedule as

provided in the court's prior orders. The court found that the

omission of defendant's Tuesday parenting time was a clerical

error.

      The court rejected plaintiff's contention that it had acted

improperly by amending the August 28, 2015 order to correct the

error. The court also noted that the three-hour cutoff would be

included in a separate consent order; therefore, that issue was

moot. This appeal followed.

      On appeal, plaintiff argues: (1) she has the right to appeal

the trial court's orders; (2) she was denied due process because

the court denied her motion for a change in the parenting time

schedule without a plenary hearing; (3) defendant violated the

prescribed procedure for seeking reconsideration by requesting a

change to the August 28, 2015 order without filing a motion; (4)

the   court   should   have    granted      her       application    to    relocate

permanently with the children to Pennsylvania; (5) plaintiff met

her burden of showing that the parenting plan should be modified;

and (6) the trial court's orders should be vacated.

      The scope of our review of the trial court's findings of fact

is limited. Cesare v. Cesare, 154 N.J. 394, 411 (1998). The trial

court's   factual   findings    will       not   be    reversed     on    appeal    if

                                       8                                     A-0939-15T2
supported by adequate, substantial, and credible evidence in the

record. Id. at 411-12 (citing Rova Farms Resort, Inc. v. Inv'rs

Ins. Co., 65 N.J. 474, 484 (1974)). Although we defer to the trial

court's findings of fact when supported by sufficient evidence,

we owe no deference to the trial court's decision on an issue of

law or the legal consequences that flow from established facts.

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

      As we have explained, the parties had agreed to the entry

of the December 2012 consent order which allowed plaintiff to

relocate to Pennsylvania with the children on a temporary basis,

and plaintiff later filed her motion seeking to make the relocation

permanent. In her motion, plaintiff cited several reasons why the

court should approve her application. Plaintiff noted that she and

the children had resided in Pennsylvania with her new boyfriend,

and plaintiff had another child with this individual.

     Plaintiff also noted that she had lived with the children in

Pennsylvania for three years, and both children had been enrolled

in Pennsylvania schools. She said the children were "ensconced"

in their schools, and had established friends and extracurricular

activities that give them stability. She also stated that the two

children had bonded with her new child, and the children had an



                                9                           A-0939-15T2
established group of teachers, doctors, and coaches upon which

they rely emotionally.

     Plaintiff also sought to change defendant's parenting time,

which had been established by the October 2011 consent order.

Plaintiff asserted that the parties have not been following the

previously-established schedule. She claimed that defendant was

not exercising his parenting time on weekdays. She said it would

disrupt the children's schedule to have them travel to defendant's

home mid-week.

     In Baures, the Court held that when parents are divorced and

one parent seeks to relocate with a child from New Jersey, the

movant must present a prima facie case showing (1) the parent had

a good faith reason to move, and (2) the move will be in the

child's best interests. Bauers, supra, 167 N.J. at 118. The

movant's prima facie case must include a proposal for the other

parent's visitation. Ibid.

     The parent who opposes the application then has the burden

of showing that the move is not in good faith or inimical to the

child's interest. Id. at 119. "Where visitation is the issue, in

order to defeat the custodial parent's proofs, the burden is on

the noncustodial parent to produce evidence, not just that the

visitation will change, but that the change will negatively affect

the child." Ibid.

                               10                          A-0939-15T2
     In addressing these issues, the court should consider the

following factors:

          (1) the reasons given for the move; (2) the
          reasons given for the opposition; (3) the past
          history of dealings between the parties
          insofar as it bears on the reasons advanced
          by both parties for supporting and opposing
          the move; (4) whether the child will receive
          educational, health and leisure opportunities
          at least equal to what is available here; (5)
          any special needs or talents of the child that
          require   accommodation   and   whether   such
          accommodation or its equivalent is available
          in the new location; (6) whether a visitation
          and communication schedule can be developed
          that will allow the noncustodial parent to
          maintain a full and continuous relationship
          with the child; (7) the likelihood that the
          custodial parent will continue to foster the
          child's relationship with the noncustodial
          parent if the move is allowed; (8) the effect
          of the move on extended family relationships
          here and in the new location; (9) if the child
          is of age, his or her preference; (10) whether
          the child is entering his or her senior year
          in high school at which point he or she should
          generally not be moved until graduation
          without his or her consent; (11) whether the
          noncustodial parent has the ability to
          relocate; [and] (12) any other factor bearing
          on the child's interest.

          [Id. at 116-17.]

     Here, the trial court recognized that under Baures, a plenary

hearing should be conducted on plaintiff's motion for permanent

relocation   and   her   proposed   change   to   defendant's   parenting

schedule. The court found, however, that plaintiff had voluntarily



                                    11                            A-0939-15T2
agreed to continue her temporary relocation and to continue to

abide by the prior orders regarding parenting time.

     The transcript of the August 28, 2015 proceeding reflects

that plaintiff had agreed not to seek an order authorizing her

permanent relocation with the children to Pennsylvania. However,

the transcript does not support the trial court's finding that

plaintiff had agreed to allow defendant to continue to enjoy

parenting time every weekend and for several hours on two weekdays

each week.

     As the trial court recognized in the statement of reasons

appended to the September 2, 2015 order, errors in the preliminary

and amended preliminary decisions created some confusion regarding

parenting    time.     Regrettably,    that     confusion   was    not    entirely

eliminated by the discussion that took place on the record on

August 28, 2015. It seems that plaintiff and her attorney left

that proceeding with the understanding that, while she had agreed

to continue her relocation with the children on a temporary basis,

that agreement was subject to a change in defendant's parenting

time.

     As noted, at the August 28, 2015 proceeding, plaintiff's

counsel    referred     to   the   court's     "clarification"     of    paragraph

thirteen    of   the    proposed     order,     which    plaintiff       apparently

interpreted      as    meaning     defendant     would   only     have     mid-week

                                       12                                   A-0939-15T2
parenting time on Wednesdays. The confusion was compounded by the

court's order of August 28, 2015, which stated that defendant

would only have mid-week parenting time one day during the week.

     Defendant's attorney objected to the change in his mid-week

parenting time, and the court viewed it as a clerical error. The

September 2, 2015 order restored defendant to two days of mid-week

parenting time – on Tuesdays and Wednesdays. However, plaintiff

insisted   she   never   agreed   to    continue   with   the   previously-

established parenting schedule.

     We are therefore convinced that the court erred by finding

that the parties had a meeting of the minds regarding the issues

of permanent relocation and parenting time and, for that reason,

erred by deciding that a plenary hearing was not required. As we

have explained, the record does not support the conclusion that

the parties reached an agreement to maintain the parenting schedule

set forth in the court's order of October 2011.

     Therefore, we reverse the relevant provisions of the court

order of September 2, 2015, and the September 22, 2015 order

denying reconsideration. We remand the matter to the trial court

for further proceedings on the issue of permanent relocation and

parenting time. On remand, if the parties agree to resolve one or

both of these issues without the need for a plenary hearing, any



                                   13                               A-0939-15T2
such agreement should be spelled out in a consent order and filed

with the court.

     If the parties cannot agree, the court should conduct a

plenary hearing and address plaintiff's motions for permanent

removal and alteration of the previously-established parenting

schedule.   Plaintiff's   temporary    relocation    and     the   parenting

schedule established by the court's September 2, 2015 order shall

remain in effect pending a decision by the trial court at the

conclusion of the remand proceedings.

     As noted, on appeal, plaintiff also argues that she was denied

due process in the trial court proceedings; defendant flouted the

procedure for seeking reconsideration of the court's August 28,

2015 order; her application for permanent relocation should have

been granted; and she met her burden of showing the parenting plan

should be changed. In view of our decision remanding the matter

to the trial court for further proceedings, we need not address

these issues.

     Reversed   and   remanded   to    the   trial   court    for   further

proceedings in conformity with this opinion. We do not retain

jurisdiction.




                                  14                                 A-0939-15T2